410 U.S. 577 (1973)
UNITED STATES
v.
FIRST NATIONAL BANCORPORATION, INC., ET AL.
No. 71-703.
Supreme Court of United States.
Argued October 16-17, 1972.
Decided February 28, 1973.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO.
Deputy Solicitor General Friedman argued the cause for the United States. With him on the briefs were Solicitor General Griswold, Assistant Attorney General Kauper, Acting Assistant Attorney General Comegys, Donald I. Baker, Howard E. Shapiro, William Bradford Reynolds, and Lee A. Rau.
Eugene J. Metzger argued the cause for appellees. With him on the briefs were Edward B. Close, Jr., Carl W. Schwarz, and Mark W. Haase.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE POWELL took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae were filed by Robert Bloom, C. Westbrook Murphy, and Charles H. McEnerney, Jr., for the Comptroller of the Currency; by William E. Murane and J. William Via, Jr., for the Federal Deposit Insurance Corporation; by Andrew P. Miller, Attorney General, and Henry M. Massie, Jr., Assistant Attorney General, for the Commonwealth of Virginia; and by Michael Iovenko for the New York State Banking Department.